Citation Nr: 0432441	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1969.  He 
died in May 1998.  The appellant is advancing a claim as the 
veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

The matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Board observes that at the time of the veteran's death, 
service connection was in effect for PTSD, rated as 50 
percent disabling.  The Board notes that the appellant claims 
that the causes of the veteran's death, namely complications 
from alcoholism and hepatitis, were related to his PTSD.  
With regard to the claim based on alcoholism, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).   

The Board notes that the record includes a February 1997 
statement from Larry Sutter, M.D.  In this communication, Dr. 
Sutter comments that it was his belief that for many years 
the veteran treated his overwhelming PTSD symptoms with 
alcohol and other illicit drugs.  In view of the appellant's 
contentions and the February 1997 medical statement, the 
Board finds that additional development of the medical record 
is necessary before the Board may properly proceed with 
appellate review. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should attempt to contact Dr. 
Larry Sutter and request all pertinent 
treatment records. 

2.  Regardless of whether or not any 
additional medical records are received, 
the RO should forward the claims file to 
an appropriate VA examiner for review.  
After reviewing the claims file, the 
examiner should respond to the following: 

     (a) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's service-connected PTSD 
(i) caused, or (ii) aggravated, the 
complications of alcoholism and/or 
hepatitis, identified as the causes of 
his death?

     (b) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's alcoholism and/or 
hepatitis was a symptom of his service-
connected PTSD. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




